    Case 5:21-cv-03182-SAC Document 3 Filed 08/20/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


TYLER JOE MOSSOR,

                            Plaintiff,

           v.                                       CASE NO. 21-3182-SAC

CHRISTOPHER MAGANA,


                            Defendant.


                  MEMORANDUM AND ORDER TO SHOW CAUSE

     This matter is a civil rights action filed under 42 U.S.C. § 1983.

Plaintiff proceeds pro se and seeks leave to proceed in forma pauperis.

                The motion to proceed in forma pauperis

     This motion is governed by 28 U.S.C. § 1915(b). Because plaintiff

is a prisoner, he must pay the full filing fee of $350.00 in installment

payments taken from his prison trust account when he “brings a civil

action or files an appeal in forma pauperis[.]” § 1915(b)(1). Pursuant

to § 1915(b)(1), the court must assess an initial partial filing fee

calculated upon the greater of (1) the average monthly deposit in his
account or (2) the average monthly balance in the account for the

six-month period preceding the filing of the complaint. Thereafter,

the plaintiff must make monthly payments of twenty percent of the

preceding month’s income in his institutional account. § 1915(b)(2).

However, a prisoner shall not be prohibited from bringing a civil

action or appeal because he has no means to pay the initial partial

filing fee. § 1915(b)(4).
     The court has reviewed the financial records supplied in support

of the motion and finds plaintiff’s average monthly deposit is $67.17,

and the average balance is $7.82. The court therefore assesses an
    Case 5:21-cv-03182-SAC Document 3 Filed 08/20/21 Page 2 of 5




initial partial filing fee of $13.00, twenty percent of the average

monthly deposit, rounded to the lower half dollar.

                           Nature of the Complaint

     Plaintiff alleges the defendant state district judge violated

his constitutional rights by disregarding evidence of his

incompetence at the time he imposed sentence. Plaintiff seeks

declaratory judgment and other, unspecified relief.

                                Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.
89, 94 (2007).

     “To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above
the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the
    Case 5:21-cv-03182-SAC Document 3 Filed 08/20/21 Page 3 of 5




complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii). See Kay v. Bemis,

500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted). Following

those decisions, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim
for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct, much of it innocent,” then

the plaintiff has not “nudged [the] claims across the line from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247
(10th Cir. 2008)(citing Twombly, 550 U.S. at 1974).

                                Discussion
    Case 5:21-cv-03182-SAC Document 3 Filed 08/20/21 Page 4 of 5




    The court has identified certain deficiencies in the complaint.

First, the sole defendant, a state district court judge, is shielded

by absolute judicial immunity. Judges are absolutely immune from a

civil rights suit based on actions taken in their judicial capacity,

unless     they    acted     in     the     clear           absence    of     all

jurisdiction. See Mireles v. Waco, 502 U.S. 9, 11-12 (1991); Stump

v. Sparkman, 435 U.S. 349, 356-57 (1978). Plaintiff does not allege

that the defendant acted without jurisdiction, rather, he argues the

judge    failed   to   consider    evidence       of    his     mental      state.

“An absolute immunity defeats a suit at the outset, so long as the

official's actions were within the scope of immunity.” Imbler v.

Pachtman, 424 U.S. 409, 419 n.13 (1976).

        Next, to the extent plaintiff’s complaint may be read to seek

relief from the sentence imposed, his federal remedy lies in habeas

corpus. “[A] § 1983 action is a proper remedy for a state prisoner

who is making a constitutional challenge to the conditions of his

prison    life, but    not    to    the    fact        or     length     of    his

custody.” Preiser v. Rodriguez, 411 U.S. 475, 499 (1973) (emphasis
added). If plaintiff intends to challenge the legality of his

sentence, he must present his claims in the Kansas state courts,

including the appellate courts, before proceeding in federal habeas

corpus under 28 U.S.C. § 2254.

        Accordingly, the court will direct plaintiff to show cause why

this matter should not be dismissed for failure to state a claim for

relief against the defendant judge.

        IT IS, THEREFORE, BY THE COURT ORDERED plaintiff is granted to
and including September 20, 2021, to submit an initial partial filing

fee of $13.00 to the clerk of the court.
    Case 5:21-cv-03182-SAC Document 3 Filed 08/20/21 Page 5 of 5




      IT IS FURTHER ORDERED plaintiff is granted to and including

September 20, 2021, to show cause why this matter should not be

dismissed for failure to state a claim for relief. The failure to file

a timely response may result in the dismissal of this action on that

ground without additional notice.

     IT IS SO ORDERED.

     DATED:   This 20th day of August, 2021, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
